Case 8:19-cv-00082-JLS-KES Document 55) Filed 01/07/20 Page 1of1 Page ID #:638

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

TP Link USA Corporation, CASE NUMBER:
8:19-cv-00082-JLS-KES
PLAINTIFF(S)
V.
Careful Shopper LLC et al. ORDER TO STRIKE ELECTRONICALLY
FILED DOCUMENT(S)
DEFENDANT(S).

 

 

The Court hereby ORDERS the documents listed below be STRICKEN for failure to comply with the Court's
Local Rules, General Orders, and/or Case Management Order, as indicated:

01/03/2020 / 53 / Request for Approval of Substitution of Attorney
Date Filed Doc. No. Title of Document

 

 

Date Filed Doc. No. Title of Document

Document submitted in the wrong case

Incorrect document is attached to the docket entry

Document linked incorrectly to the wrong document/docket entry

Incorrect event selected. Correct event is

Case number is incorrect or missing

Hearing information is missing, incorrect, or not timely

Local Rule 7.1-1 No Certification of Interested Parties and/or no copies

Case is closed

Proposed Document was not submitted as separate attachment

Title page is missing

Local Rule 56-1 Statement of uncontroverted facts and/or proposed judgment lacking
Local Rule 56-2 Statement of genuine disputes of material fact lacking

Local Rule 7-19.1 Notice to other parties of ex parte application lacking

Local Rule 11-6 Memorandum/brief exceeds 25 pages

Local Rule 11-8 Memorandum/brief exceeding 10 pages shall contain table of contents
Other: Document is incomplete, not signed by each party represented by withdrawing attorney.

 

HOOOOOODOOOO0OO0O000 8

Dated: 01/07/2020 By: JOSEPHINE L. STATON

 

 

US. District Judge
cc: Assigned District and/or Magistrate Judge

Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.

 

 

G-106 (6/12) ORDER TO STRIKE ELECTRONICALLY FILED DOCUMENT(S)
